Case 1:18-cv-23854-JEM Document 6 Entered on FLSD Docket 10/17/2018 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


    CESAR PINEDA, individually and on
    behalf of a class of others similarly situated      CASE NO.: 18-CV-23854-JEM


           Plaintiff,

    v.

    TELECLARO, LLC

          Defendants.
    __________________________________/

                                 NOTICE OF APPEARANCE

           The Law Office of Ray Garcia, P.A., files this, its Notice of Appearance in the
    representation of the Defendant, TELECLARO, LLC.


    Dated: October 17, 2018                             Respectfully submitted,

                                                 By: /s/ Nataline Garcia       .
                                                         Nataline Garcia
                                                         FBN: 1007959
                                                         Email: NGarcia@raygarcialaw.com
                                                         Law Office of Ray Garcia, P.A.
                                                         Attorney        for       Defendant,
                                                         TELECLARO, LLC
                                                         14850 SW 26th Street, Suite 204
                                                         Miami, Florida 33185
                                                         Telephone: (305) 227-4030
                                                         Fax: (305) 223-9811
Case 1:18-cv-23854-JEM Document 6 Entered on FLSD Docket 10/17/2018 Page 2 of 2



                                CERTIFICATE OF SERVICE

            I hereby certify that on October 17, 2018, I electronically filed the foregoing
    document with the Clerk of Court using CM/ECF. I also certify that the foregoing
    document is being served this day on all counsel and parties of record identified on the
    below Service List in the manner specified, either via transmission of Notices of
    Electronic Filing generated by CM/ECF or in some other authorized manner for those
    counsel or parties who are not authorized to receive electronically Notices of Electronic
    Filing.

    Jibrael Jaralla Said Hindi
    E-mail: jibrael@jibraellaw.com
    The Law Offices of Jibrael S. Hindi
    110 SE 6th Street, 17th Floor
    Fort Lauderdale, Florida 33301
    Telephone: 954-907-1136
    Attorney for Plaintiffs


                                                               /s/ Nataline Garcia .
                                                               Nataline Garcia
                                                               Fla. Bar No. 1007959
